80350: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26860: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80350


Short Caption:WILLIAMS VS. LAZERCourt:Supreme Court


Related Case(s):80350-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A797156Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:01/10/2020 / Kunin, IsraelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:06/04/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeAmerican Civil Liberties UnionArianna Marie Demas
							(American Civil Liberties Union Foundation/New York)
						Nicole C. Levy
							(American Civil Liberties Union of Nevada/Las Vegas)
						


Amicus CuriaeAmerican Civil Liberties Union of NevadaArianna Marie Demas
							(American Civil Liberties Union Foundation/New York)
						Nicole C. Levy
							(American Civil Liberties Union of Nevada/Las Vegas)
						


Amicus CuriaeFirst Amendment Lawyers AssociationClyde F. DeWitt
							(Law Offices of Clyde Dewitt)
						Brandon L. Phillips
							(Brandon L. Phillips, Attorney At Law, PLLC)
						


AppellantDaphne WilliamsMarc J. Randazza
							(Randazza Legal Group, PLLC)
						Alex J. Shepard
							(Randazza Legal Group, PLLC)
						


RespondentCharles Randy LazerMichael F. Bohn
							(Former)
						
							(Law Offices of Michael F. Bohn, Ltd.)
						Adam R. Trippiedi
							(TRILAW)
						





Docket Entries


DateTypeDescriptionPending?Document


01/07/2020Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


01/07/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-00850




01/07/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-00852




01/08/2020Filing FeeFiling Fee Paid. $250.00 from Randazza Legal Group.  Check no. 1286. (SC)


01/10/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Israel Kunin. (SC).20-01410




01/15/2020Docketing StatementFiled Docketing Statement.  (REJECTED PER NOTICE ISSUED 01/15/2020).  (SC)


01/15/2020Notice/OutgoingIssued Notice of Rejection of Deficient Docketing Statement. Corrected docketing statement due: 5 days.  (SC)20-02052




01/15/2020Docketing StatementFiled Docketing Statement.  (SC)20-02077




01/23/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for February 19, 2020, at 9:30 AM. (SC)20-03231




01/29/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: February 28, 2020, at 9:30 AM. (SC)20-04024




02/28/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-08200




03/03/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-08461




03/17/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  To Court Reporter: (REJECTED PER 03/18/20 NOTICE). (SC).


03/18/2020Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC).20-10571




03/23/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/11/19  To Court Reporter: None Listed. Transcript Order Form. (SC)20-11223




06/01/2020BriefFiled Appellant's Opening Brief. (SC)20-20620




06/01/2020AppendixFiled Appellant's Appendix Volume I of III. (SC)20-20621




06/01/2020AppendixFiled Appellant's Appendix Volume II of III. (SC)20-20622




06/01/2020AppendixFiled Appellant's Appendix Volume III of III. (SC)20-20623




07/02/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due: July 15, 2020. (SC)20-24549




07/15/2020BriefFiled Respondent's Answering Brief. (SC)20-26055




08/12/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Reply Brief Due: August 28, 2020. (SC)20-29745




08/26/2020BriefFiled Appellant's Reply Brief. (SC)20-31547




08/27/2020Case Status UpdateBriefing Completed/To Screening. (SC)


09/04/2020BriefFiled Appellant's Supplemental Authorities. (SC)20-32782




09/24/2020Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. (SC).20-35151




09/24/2020Case Status UpdateTransferred to Court of Appeals. (SC).


11/25/2020Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." Court of Appeals- MG/JT/BB. (SC)


12/09/2020Case Status UpdateTransferred from Court of Appeals


12/09/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's petition for review due: December 28, 2020. (SC)20-44840




12/28/2020Post-Judgment PetitionFiled Appellant's Petition for Review.  (SC)20-46718




01/04/2021BriefFiled Amicus Curiae Brief of American Civil Liberties Union and American Civil Liberties Union of Nevada. (ACLU) (SC)21-00057




01/04/2021MotionFiled Motion for Leave to File Amici Curiae Brief of American Civil Liberties Union and American Civil Liberties Union of Nevada (ACLU). (SC)21-00107




01/04/2021MotionFiled Motion of the First Amendment Lawyers Association for Leave to File Amici Curiae Brief in Support of Defendant-Appellant. (SC)21-00079




01/04/2021BriefFiled Amicus Curiae First Amendment Lawyers Association Supporting Granting Review and Reversal. (SC)21-00082




01/11/2021MotionFiled Respondent's Opposition to the First Amendment Lawyers Association's Motion for Leave to File Amici Curiae Brief in Support of Appellant. (SC)21-00847




01/11/2021MotionFiled Respondent's Opposition to the American Civil Liberties Union and American Civil Liberties Union of Nevada's Motion for Leave to File Amici Curiae Brief. (SC)21-00855




01/14/2021MotionFiled First Amendment Lawyers Association's Reply in Response to Lazer's Opposition to its Motion for Leave to File Amici Curiae Brief in Support of Defendant-Appellant. (SC)21-01304




01/15/2021Order/ProceduralFiled Order Granting Motions.  Proposed amici the American Civil Liberties Union and the American Civil Liberties Union of Nevada (together, ACLU) and the First Amendment Lawyers Association (FALA) each filed separate motions for leave to file amicus briefs.  Both motions are granted.  The amicus briefs were filed on January 4, 2021.  (SC)21-01373




02/01/2021MotionFiled Amicus Curiae Motion to Associate Counsel, Arianna Marie Demas, Esq. (SC)21-03084




02/04/2021Order/ProceduralFiled Order Directing Answer to Petition for Review.  Respondent shall have 14 days from the date of this order within which to file and serve an answer to the petition.  (SC)21-03414




02/16/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answer to Petition for Review due:  March 4, 2021.  (SC)21-04541




02/22/2021Order/ProceduralFiled Order Directing Answer to Petition for Review and Amicus Curiae. An answer that includes a response to the briefs filed by amici curiae will assist the court in resolving the issues presented. Respondent shall have 14 days from the date of this order within which to file and serve an answer to the petition and the briefs filed by amici curiae. Remittitur stayed. (SC)21-05094




02/23/2021Notice/IncomingFiled Respondent's Notice of Firm Name Change. (SC)21-05322




02/23/2021MotionFiled Respondent's Motion for Clarification Regarding Length of Answering Brief. (SC)21-05323




02/23/2021Notice/IncomingFiled Respondent's Notice of Appearance for Adam Trippiedi. (SC)21-05336




02/26/2021Order/ProceduralFiled Order. Respondent has filed a motion requesting clarification as to the permissible length of the answer given that he must respond to three briefs.  Specifically, respondent requests that he be allowed to file an answer that does not exceed 20 pages or 9,333 words.  Cause appearing, respondent's request is granted. Accordingly, respondent's answer to the petition for review may not exceed 20 pages or 9,333 words. (SC)21-05694




03/08/2021BriefFiled Respondent's Answer to Petition for Review. (SC)21-06719




03/22/2021Post-Judgment OrderFiled Order Granting Petition for Review. Having considered the petition for review and answer to the petition, we have determined that our review is warranted.  Accordingly, we grant the petition for review. (SC)21-08149




05/13/2021Order/ProceduralFiled Order Granting Motion to Associate Counsel.  Attorney Arianna Marie Demas, of the American Civil Liberties Union Foundation shall be permitted to appear on behalf of amicus curiae American Civil Liberties Union of Nevada in this appeal.  Nevada attorney Nicole C. Levy, of the American Civil Liberties Union of Nevada, shall be responsible for all matters presented by Ms. Demas in this matter.  (SC)21-13727




06/04/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-16032




07/28/2021Notice/IncomingFiled Substitution of Attorney for Respondent Charles "Randy" Lazer (Adam R. Trippiedi of TRILAW does hereby agree to be substituted in place of Bohn & Trippiedi as attorney for Respondent). (SC)21-21862




09/16/2021Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before the Court En Banc. Author: Cadish, J. Majority: Hardesty/Parragurrie/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 44. En Banc. (SC).21-26860




10/04/2021Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)21-28444




10/04/2021Filing FeeFiling fee paid. E-Payment $150.00 from Adam R. Trippiedi. (SC)


10/20/2021Post-Judgment OrderFiled Order Denying Rehearing.  "Rehearing Denied." NRAP 40(c).  (SC)21-30200




11/15/2021RemittiturIssued Remittitur. (SC)21-32715




11/15/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View